FILED
                            NOT FOR PUBLICATION                              OCT 13 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ABE WILLIAMS, Jr.,                                No. 06-16912

               Petitioner - Appellant,            D.C. No. CV-03-00919-LKK

  v.
                                                  MEMORANDUM *
M. L. KNOWLES, Warden; et al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                          Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       California state prisoner Abe Williams, Jr. appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253,1 and we affirm.

      Williams contends that the Board’s 1999 decision to deny him parole was

not supported by “some evidence” and therefore violated his due process rights.

The state court did not unreasonably conclude that some evidence supports the

Board’s decision. See 28 U.S.C. § 2254(d); see also Hayward v. Marshall, 603

F.3d 546, 562-63 (9th Cir. 2010) (en banc).

      Williams also contends that the Board’s decision was based on a “no parole”

policy and that he was entitled to parole, even though he had been found

unsuitable, based on various provisions of the California Penal Code. The

California court’s rejection of these claims was not contrary to, or an unreasonable

application of, clearly established Supreme Court law, and was not an

unreasonable determination of the facts in light of the evidence. See 28 U.S.C.

§ 2254(d); see also Irons v. Carey, 505 F.3d 846, 851 & n.3 (9th Cir. 2007)

(suitability for parole determination under California Penal Code section 3041(b)

must precede the setting of a parole release date under California Penal Code

section 3041(a)).



      1
         We expand the certificate of appealability, on our own motion, to include
the issue of whether the 1999 decision of the California Board of Prison Terms
(“Board”) to deny parole violated due process. We decline to expand the
certificate of appealability to include any other issues raised by Williams.

                                          2                                     06-16912
We deny Williams’ motion for removal of the stay of proceedings as moot.

AFFIRMED.




                                 3                                 06-16912